           Case 1:18-cv-00189-ABJ Document 148 Filed 09/30/20 Page 1 of 2


                                                                   FiLEp,


                     IN THE UNITED STATES DISTRI
                           FOR THE DISTRICT OF WYOMING      ,                     rp^
                                                      CHEVBHHt
UNITED STATES OF AMERICA,

              Plaintiff.

      V.                                                  Case No. 18-cv-189-ABJ


VARIOUS AMOUNTS OF UNITED
STATES CURRENCY IN 17 BANK
ACCOUNTS,

               Defendants.




               JUDGMENT OF FORFEITURE OF CURRENCY FROM
                                 SUBJECT ACCOUNT 5




       Upon consideration of the government's Motion for Judgment of Forfeiture of

 Currency from Subject Account 5, and the pleadings and papers on file in this case,

       IT IS HEREBY ORDERED,ADJUDGED, AND DECREED:

        1.     The United States shall return to Claimant Najera-Mata, by and through his

attorney Jonathan Willett, the sum of $5,000 (five thousand dollars) of the defendant

currency in Subject Account 5, less any delinquent debt owed by claimant that the United

 States Treasury is required to collect through the Treasury Offset Program;

       2.       All right, title, and interest in the remaining defendant currency in Subject

 Account 5, $17,477.75 (seventeen thousand four hundred seventy-seven dollars and

seventy-five cents), are forfeited to the United States of America. This defendant currency



                                              1
        Case 1:18-cv-00189-ABJ Document 148 Filed 09/30/20 Page 2 of 2




shall be deposited into the appropriate asset forfeiture fund for disposition according to

law;

       3.    The Court hereby enters, and this judgment shall constitute, a certificate of

reasonable cause under 28 U.S.C. 2465(a)(2) as to the defendant currency in Subject

Account 5;

       4.    The United Stales and Claimant Najera-Mata will each bear their own costs

and attorney fees;

       5.    The Clerk of Court is hereby instructed to close the case.

       Dated this 2^^^ay of                   2020.



                                                       HON. ALAN^B. JOHNSON
                                                       United States District Judge
